627 S.W.2d 435 (1981)
Ex Parte Perry Como DENBY
v.
STATE of Texas.
No. 01-81-0308-CR.
Court of Appeals of Texas, Houston First District.
October 15, 1981.
Allen C. Isbell, Houston, for appellant.
Alvin M. Titus, Dist. Atty., Houston, for appellee.
Before EVANS, C. J., and DOYLE and STILLEY, JJ.
PER CURIAM.
Petitioner has filed an application for writ of habeas corpus and asks this court to set his bail at ten thousand dollars ($10,000.00) pending his appeal.
This court has no jurisdiction to grant relief sought in this proceeding. The Courts of Appeals have no original habeas corpus jurisdiction in criminal matters; their jurisdiction is appellate only. Tex. Code Crim.Pro.Ann. art. 4.03, as amended.
The Court of Criminal Appeals has the power and authority to grant and issue and cause the issuance of writs of habeas corpus in criminal matters. Tex.Code Crim. Pro.Ann. art. 4.04(1), as amended.
The petition for writ of habeas corpus is denied for want of jurisdiction.